Exhibit 10.72

For Awards for Messrs. Greenberg and Cusumano

Performance Based Restricted Stock Award Terms

under the

ACE Limited 2004 Long-Term Incentive Plan

The Participant has been granted a Performance Based Restricted Stock Award by
ACE Limited (the “Company”) under the ACE Limited 2004 Long-Term Incentive Plan
(the “Plan”). This Performance Based Restricted Stock Award, as well as the
associated awards described in paragraph 5(a) and (b), shall be subject to the
following Performance Based Restricted Stock Award Terms:

1. Terms of Award. The following words and phrases used in these Performance
Based Restricted Stock Award Terms shall have the meanings set forth in this
paragraph 1:

 

(a)   The “Participant” is , who is the individual recipient of the Performance
Based Restricted Stock Award on the specified Grant Date.

 

(b)   The “Grant Date” is [Insert Date].

 

(c)   The “Commencement Date” is [Insert Date].

 

(d)   The number of “Covered Performance Shares” is , which is 33% [50% for
Chief Executive Officer] of that portion of the Participant’s annual Long-Term
Incentive Award which is granted in the form of restricted shares for the year
in which the Grant Date occurs, as reflected in the corporate records and shown
in the Record-Keeping System in the Participant’s individual account records.

Other words and phrases used in these Performance Based Restricted Stock Award
Terms are defined pursuant to paragraph 11 or elsewhere in these Performance
Based Restricted Stock Award Terms.

2. Restricted Period. Subject to the limitations of these Performance Based
Restricted Stock Award Terms, the “Restricted Period” for each Installment of
Covered Performance Shares of the Performance Based Restricted Stock Award shall
begin on the Grant Date and end as described below (but only if the Date of
Termination has not occurred before the end of the Restricted Period):

 

(a)  

The Restricted Period shall end with respect to one quarter (1/4) of the Covered
Performance Shares (the “First Installment”) on the later of the applicable
Certification Date (as defined below) or the one-year anniversary of the Grant
Date, if the Performance Goal has been satisfied for the measurement period
beginning on the Commencement Date and ending on the one-year anniversary of the
Commencement Date (the “First Installment Primary Performance Measurement
Period”). If the Performance Goal with respect to the First Installment Primary
Performance Measurement Period has not been satisfied on the one-year
anniversary of the Commencement Date, then the Restricted Period for the First
Installment shall end on the earliest of the two-year, three-year, or four-year
anniversary of the Grant Date (or, if later than the anniversary of the Grant



--------------------------------------------------------------------------------

  Date, on the applicable Certification Date) on which the Performance Goal has
been satisfied for the measurement period beginning on the Commencement Date and
ending on the two-year, three-year, or four-year anniversary of the Commencement
Date, as applicable (each, a “First Installment Secondary Performance
Measurement Period”).

 

(b)   The Restricted Period shall end with respect to one quarter (1/4) of the
Covered Performance Shares (the “Second Installment”) on the later of the
applicable Certification Date or the two-year anniversary of the Grant Date, if
the Performance Goal has been satisfied for the measurement period beginning on
the one-year anniversary of the Commencement Date and ending on the two-year
anniversary of the Commencement Date (the “Second Installment Primary
Performance Measurement Period”). If the Performance Goal with respect to the
Second Installment Primary Performance Measurement Period has not been satisfied
on the two-year anniversary of the Commencement Date, then the Restricted Period
for the Second Installment shall end on the earlier of the three-year
anniversary or the four-year anniversary of the Grant Date (or, if later than
the anniversary of the Grant Date, on the applicable Certification Date) on
which the Performance Goal has been satisfied for the measurement period
beginning on the one-year anniversary of the Commencement Date and ending on the
three-year or four-year anniversary date of the Commencement Date, as applicable
(each, a “Second Installment Secondary Performance Measurement Period”).

 

(c)   The Restricted Period shall end with respect to one quarter (1/4) of the
Covered Performance Shares (the “Third Installment”) on the later of the
applicable Certification Date or the three-year anniversary of the Grant Date,
if the Performance Goal has been satisfied for the measurement period beginning
on the two-year anniversary of the Commencement Date and ending on the
three-year anniversary of the Commencement Date (the “Third Installment Primary
Performance Measurement Period”). If the Performance Goal with respect to the
Third Installment Primary Performance Measurement Period has not been satisfied
on the three-year anniversary of the Commencement Date, then the Restricted
Period for the Third Installment shall end on the four-year anniversary of the
Grant Date (or, if later than the anniversary of the Grant Date, on the
applicable Certification Date) if the Performance Goal has been satisfied for
the measurement period beginning on the two-year anniversary of the Commencement
Date and ending on the four-year anniversary of the Commencement Date (the
“Third Installment Secondary Performance Measurement Period”).

 

(d)   The Restricted Period shall end with respect to one quarter (1/4) of the
Covered Performance Shares (the “Fourth Installment”) on the later of the
applicable Certification Date or the four-year anniversary of the Grant Date, if
the Performance Goal has been satisfied for the measurement period beginning on
the three-year anniversary of the Commencement Date and ending on the four-year
anniversary of the Commencement Date (which measurement period shall be both the
“Fourth Installment Primary Performance Measurement Period” and the “Fourth
Installment Secondary Performance Measurement Period”).

For the avoidance of doubt, the Restricted Period with respect to any
Installment shall end only upon the Committee’s certification that the
Performance Goal with respect to such Installment for the applicable Performance
Measurement Period has been satisfied (which date of certification with respect
to any Installment is the “Certification Date” applicable to such Installment).

 

2



--------------------------------------------------------------------------------

3. Death, Long-Term Disability and Change in Control. Notwithstanding the
provisions of paragraph 2, the Restricted Period for one or more Installments of
Covered Performance Shares shall end prior to the date specified in the schedule
set forth in paragraph 2 to the extent set forth below:

 

(a)   For Installments as to which the Restricted Period has not ended prior to
the Date of Termination, the Restricted Period for such Installments shall end
upon the Participant’s Date of Termination, and the Installments shall vest upon
the Date of Termination, if the Date of Termination occurs by reason of the
Participant’s death.

 

(b)   For Installments as to which the Restricted Period has not ended prior to
the Date of Termination, the Restricted Period for such Installments shall end
upon the Participant’s Date of Termination, and the Installments shall vest upon
the Date of Termination, if the Date of Termination occurs by reason of the
Participant’s Long-Term Disability.

 

(c)   If the Participant’s Date of Termination is a Change in Control Date of
Termination (as defined below), then, for Installments, if any, as to which the
Restricted Period has not ended prior to the Participant’s Date of Termination,
the Restricted Period will end on the Change in Control Date of Termination;
provided that if the Participant’s Change in Control Date of Termination occurs
within the 180-day period immediately preceding the date of a Change in Control,
then the Restricted Period for all unvested Installments held by the Participant
on the Date of Termination will end, and those Installments will vest on the
date of a Change in Control, subject to the following:

(i) “Change in Control Date of Termination” means (A) the Participant’s Date of
Termination that occurs for any reason (including, without limitation, voluntary
resignation of the Participant with or without Good Reason) during the first
calendar month that begins on or after the six month anniversary of the date of
a Change in Control or (B) the Participant’s Date of Termination that occurs
because the Company and/or any of the Related Companies terminates the
Participant’s employment with the Company and/or the Related Companies without
Cause (other than due to death, a Disability or a Retirement) or because the
Participant terminates his or her employment for Good Reason, provided that such
termination in accordance with this clause (B) occurs during the period
commencing on the 180th day immediately preceding a Change in Control date and
ending on the two year anniversary of such Change in Control date.

(ii) To the extent that the terms of the ACE Limited Executive Severance Plan
would otherwise apply to this Restricted Stock Award, vesting shall be subject
to Section 10.4(b) of that plan rather than Section 10.4(a) of that plan.

(iii) For purposes of this paragraph (c), the terms “Disability,” “Retirement,”
“Cause” and “Good Reason” shall have the meanings ascribed to them in the ACE
Limited Executive Severance Plan.

 

3



--------------------------------------------------------------------------------

4. Transfer and Forfeiture of Shares. The transfer and forfeiture of shares
shall be subject to the following:

 

(a)   The Participant will be vested in any Covered Performance Shares if the
Date of Termination has not occurred prior to the last day of the Restricted
Period with respect to those shares. Upon vesting at the end of such Restricted
Period, those shares will be transferred to the Participant free of all
restrictions.

 

(b)   Except as otherwise determined by the Committee, the Participant shall
forfeit any Covered Performance Shares as of the Date of Termination, if such
Date of Termination occurs prior to vesting of those shares. Subject to
paragraph 5(a) (relating to vesting based on Cumulative Performance), any
Covered Performance Shares that have not vested as of the end of the Restricted
Period that includes the four-year anniversary of the Commencement Date shall be
forfeited by the Participant as of the end of the Restricted Period.

 

(c)   The Participant will be vested in the awards described in paragraphs 5(a)
and (b) and the shares attributable to those vested awards will be transferred
to the Participant in accordance with paragraph 5.

5. Cumulative Performance. In addition to the shares vested in accordance with
paragraph 2 (including shares that become vested under paragraph 3 by reason of
a Change in Control), the Participant shall be entitled to an award as described
in paragraph (a) below, plus a “Premium Award” as described in paragraph
(b) below. The awards under this paragraph 5 will be based on the Cumulative
Performance of ACE Limited during the period beginning on the Commencement Date
and ending on the four-year anniversary of the Commencement Date (the “Four-Year
Performance Measurement Period”) and will be determined as follows:

 

(a)   If the Cumulative Performance of ACE Limited during the Four-Year
Performance Measurement Period is greater than the median of the Cumulative
Performance of the Peer Companies, any Covered Performance Shares that have not
vested in accordance with paragraph 2 (including shares that become vested under
paragraph 3 by reason of a Change in Control) shall become vested at the end of
the Restricted Period that includes the four-year anniversary of the
Commencement Date, subject to the following provisions of this paragraph 5.

 

(b)   The Premium Award shall be the award of a number of shares of Stock equal
to the Premium Award Performance Percentage multiplied by the total number of
Covered Performance Shares.

 

(c)   The Premium Award Performance Percentage will be determined in accordance
with the following schedule:

 

4



--------------------------------------------------------------------------------

 

If the Cumulative Performance of ACE
Limited during the Four-Year Performance
Measurement Period:

  The Premium Award
Performance Percentage will be:

 

Does not exceed the 65th percentile of the Cumulative Performance of the Peer
Companies    0% Exceeds the 65th percentile, but does not exceed the 75th
percentile, of the Cumulative Performance of the Peer Companies   

50%, as increased to the extent, if any,

provided pursuant to the following

provisions of this paragraph (c)

Exceeds the 75th percentile of the Cumulative Performance of the Peer Companies
   100%

If the Cumulative Performance of ACE Limited exceeds the 65th percentile but
does not exceed the 75th percentile of the Cumulative Performance of the Peer
Companies during the Four-Year Performance Measurement Period, then the Premium
Award Performance Percentage will be a percentage between 50% and 100%, based on
an interpolation of the ACE Limited Cumulative Performance falling between the
65th percentile and 75th percentile of the Cumulative Performance of the Peer
Companies during the Four-Year Performance Measurement Period.

 

(d)   The awards described in paragraphs (a) and (b) above shall be subject to
the following:

(i) Notwithstanding the foregoing provisions of this paragraph 5, the
Participant shall vest and be entitled to distribution of the awards described
in paragraphs (a) and (b) above on the later of the Cumulative Performance
Certification Date (as defined below) or the four-year anniversary of the Grant
Date, but only if the Committee certifies that the requisite Cumulative
Performance has been achieved during the applicable Four-Year Performance
Measurement Period (which date of certification is the “Cumulative Performance
Certification Date”).

(ii) Shares of Stock, if any, to be distributed as the awards described in
paragraphs (a) and (b) above in accordance with this paragraph 5 shall be
transferred to the Participant as soon as practicable following the later of the
Cumulative Performance Certification Date or the four-year anniversary of the
Grant Date.

(iii) Notwithstanding any provision of this Agreement or the Plan to the
contrary, the Participant shall have no rights with respect to shares of Stock
which constitute the awards described in paragraphs (a) and (b) above until such
shares are actually delivered to the Participant.

(iv) The Participant shall not be entitled to the awards described in paragraphs
(a) and (b) above if the Date of Termination occurs before the later of the
Cumulative Performance Certification Date or the four-year anniversary of the
Grant Date.

6. Withholding. All deliveries and distributions under these Performance Based
Restricted Stock Award Terms are subject to withholding of all applicable taxes.
At the election of the Participant, and subject to such rules and limitations as
may be established by the Committee from time to time, such withholding
obligations may be satisfied through the surrender of shares of Stock which the
Participant already owns, or to which the Participant is

 

5



--------------------------------------------------------------------------------

otherwise entitled under the Plan; provided, however, that such shares may be
used to satisfy not more than the Company’s minimum statutory withholding
obligation (based on minimum statutory withholding rates for Federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income).

7. Transferability. Except as otherwise provided by the Committee, awards under
these Performance Based Restricted Stock Award Terms may not be sold, assigned,
transferred, pledged or otherwise encumbered prior to vesting and delivery.

8. Dividends. The Participant shall not be prevented from receiving dividends
and distributions paid on the Covered Performance Shares of Performance Based
Restricted Stock merely because those shares are subject to the restrictions
imposed by these Performance Based Restricted Stock Award Terms and the Plan;
provided, however that no dividends or distributions shall be payable to or for
the benefit of the Participant with respect to record dates for such dividends
or distributions for any Covered Performance Shares occurring on or after the
date, if any, on which the Participant has forfeited those shares; nor shall any
dividends or distributions be paid to or for the benefit of the Participant with
respect to any shares of Stock awarded as a Premium Award if the record date for
such dividends or distributions occurs prior to the date on which such shares of
Stock are transferred to the Participant as a Premium Award.

9. Voting. The Participant shall not be prevented from voting the Performance
Based Restricted Stock Award merely because those shares are subject to the
restrictions imposed by these Performance Based Restricted Stock Award Terms and
the Plan; provided, however, that the Participant shall not be entitled to vote
Covered Performance Shares with respect to record dates for any Covered
Performance Shares occurring on or after the date, if any, on which the
Participant has forfeited those shares; nor shall the Participant be entitled to
vote any shares of Stock which may be awarded as a Premium Award if the record
date for entitlement to voting occurs prior to the date on which such shares of
Stock are transferred to the Participant as a Premium Award.

10. Deposit of Performance Based Restricted Stock Award. Each certificate issued
in respect of the Covered Performance Shares awarded under these Performance
Based Restricted Stock Award Terms shall be registered in the name of the
Participant and shall be deposited in a bank designated by the Committee.

11. Definitions. For purposes of these Performance Based Restricted Stock Award
Terms, words and phrases shall be defined as follows:

 

(a)   Change in Control. The term “Change in Control” shall be defined as set
forth in the Plan.

 

(b)  

Cumulative Performance. The term “Cumulative Performance” means, as to ACE
Limited or the Peer Companies, the growth in tangible book value per common
shares outstanding as reported under GAAP for ACE Limited or the Peer Companies
during the Four-Year Performance Measurement Period beginning on the
Commencement Date and ending on the fourth anniversary of the Commencement Date.
The determination of the Cumulative Performance and its parameters is subject to
rules established by the

 

6



--------------------------------------------------------------------------------

  Committee within 90 days of the beginning of the Four-Year Performance
Measurement Period. The Committee, in its discretion, may adjust the reported
tangible book value for ACE Limited or the Peer Companies for any Four-Year
Performance Measurement Period; provided, however, that no such adjustment may
result in an increase in the number of shares awarded as a Premium Award (as
described in paragraph 5) over the number of shares of Stock that would have
been awarded as a Premium Award had the reported tangible book value for either
ACE Limited or the Peer Companies not been adjusted.

 

(c)   Date of Termination. A Participant’s “Date of Termination” means, with
respect to an employee, the date on which the Participant’s employment with the
Company and the Subsidiaries terminates for any reason, and with respect to a
Director, the date immediately following the last day on which the Participant
serves as a Director; provided that a Date of Termination shall not be deemed to
occur by reason of a Participant’s transfer of employment between the Company
and a Subsidiary or between two Subsidiaries; further provided that a Date of
Termination shall not be deemed to occur by reason of a Participant’s cessation
of service as a Director if immediately following such cessation of service the
Participant becomes or continues to be employed by the Company or a Subsidiary,
nor by reason of a Participant’s termination of employment with the Company or a
Subsidiary if immediately following such termination of employment the
Participant becomes or continues to be a Director; and further provided that a
Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant’s employer.

 

(d)   Director. The term “Director” means a member of the Board, who may or may
not be an employee of the Company or a Subsidiary.

 

(e)   Long-Term Disability. A Participant shall be considered to have a
“Long-Term Disability” if the Participant is determined to be eligible for
long-term disability benefits under the long-term disability plan in which the
Participant participates and which is sponsored by the Company or a Related
Company; or if the Participant does not participate in a long-term disability
plan sponsored by the Company or a Related Company, then the Participant shall
be considered to have a “Long-Term Disability” if the Committee determines,
under standards comparable to those of the Company’s long-term disability plan,
that the Participant would be eligible for long-term disability benefits if he
or she participated in such plan.

 

(f)   Peer Companies. The term “Peer Companies” means those companies listed in
the S&P 500 Property Casualty Index (excluding ACE Limited) on the last day of a
Performance Measurement Period for which financial information is available for
all year(s) in such Performance Measurement Period.

 

(g)  

Performance Goal. The term “Performance Goal” for any Primary Performance
Measurement Period or Secondary Performance Measurement Period means the
achievement by ACE Limited of growth in tangible book value per common shares
outstanding as reported under GAAP during such Performance Measurement Period,

 

7



--------------------------------------------------------------------------------

  which growth exceeds the median growth in tangible book value per common
shares outstanding as reported under GAAP during the same Performance
Measurement Period by the Peer Companies. The determination of the Performance
Goal and its parameters is subject to rules established by the Committee within
90 days of the beginning of the applicable Performance Measurement Period. The
Committee, in its discretion, may adjust the reported tangible book value for
ACE Limited or the Peer Companies for any Primary Performance Measurement Period
or Secondary Performance Measurement Period; provided, however, that no such
adjustment may result in an increase in the number of Covered Performance Shares
which are earned and vested at the end of any such Performance Measurement
Period over the number of Covered Performance Shares that would have been earned
and vested had the reported tangible book value for either ACE Limited or the
Peer Companies not been adjusted.

 

(h)   Performance Measurement Period. The term “Performance Measurement Period”
shall mean the Primary Performance Measurement Period or the Secondary
Performance Measurement Period, as applicable, with respect to an Installment of
Covered Performance Shares; and shall mean the Four-Year Performance Measurement
Period with respect to the awards described in paragraphs 5(a) and (b).

12. Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in these
Performance Based Restricted Stock Award Terms.

13. Heirs and Successors. These Performance Based Restricted Stock Terms shall
be binding upon, and inure to the benefit of, the Company and its successors and
assigns, and upon any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of the Company’s
assets and business. If any benefits deliverable to the Participant under these
Performance Based Restricted Stock Terms have not been delivered at the time of
the Participant’s death, such benefits shall be delivered to the Designated
Beneficiary, in accordance with the provisions of these Performance Based
Restricted Stock Terms and the Plan. The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form and at such time as the Committee shall require.
If a deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be distributed to the legal representative of the estate of the
Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the complete
distribution of benefits to the Designated Beneficiary under these Performance
Based Restricted Stock Terms, then any benefits distributable to the Designated
Beneficiary shall be distributed to the legal representative of the estate of
the Designated Beneficiary.

14. Administration. The authority to manage and control the operation and
administration of these Performance Based Restricted Stock Award Terms shall be
vested in the Committee, and the Committee shall have all powers with respect to
these Performance Based Restricted Stock Award Terms as it has with respect to
the Plan. Any interpretation of these Performance Based Restricted Stock Award
Terms by the Committee and any decision made by it with respect to these
Performance Based Restricted Stock Award Terms are final and binding on all
persons.

 

8



--------------------------------------------------------------------------------

15. Plan and Corporate Records Govern. Notwithstanding anything in these
Performance Based Restricted Stock Award Terms to the contrary, these
Performance Based Restricted Stock Award Terms shall be subject to the terms of
the Plan, a copy of which may be obtained by the Participant from the office of
the Secretary of the Company; and these Performance Based Restricted Stock Award
Terms are subject to all interpretations, amendments, rules and regulations
promulgated by the Committee from time to time pursuant to the Plan.
Notwithstanding anything in the Performance Based Restricted Stock Terms to the
contrary, in the event of any discrepancies between the corporate records
regarding this award and the Record-Keeping System, the corporate records shall
control.

16. Not An Employment Contract. The Performance Based Restricted Stock Award
will not confer on the Participant any right with respect to continuance of
employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate or modify the terms of such Participant’s employment
or other service at any time.

17. Notices. Any written notices provided for in these Performance Based
Restricted Stock Award Terms or the Plan shall be in writing and shall be deemed
sufficiently given if either hand delivered or if sent by fax or overnight
courier, or by postage paid first class mail. Notices sent by mail shall be
deemed received three business days after mailing but in no event later than the
date of actual receipt. Notices shall be directed, if to the Participant, at the
Participant’s address indicated by the Company’s records, or if to the Company,
at the Company’s principal executive office.

18. Fractional Shares. In lieu of issuing a fraction of a share, resulting from
an adjustment of the Performance Based Restricted Stock Award pursuant to
paragraph 5.2(f) of the Plan or otherwise, the Company will be entitled to pay
to the Participant an amount equal to the fair market value of such fractional
share.

19. Amendment. These Performance Based Restricted Stock Award Terms may be
amended in accordance with the provisions of the Plan, and may otherwise be
amended by written agreement of the Participant and the Company without the
consent of any other person.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
name and on its behalf, all as of the Grant Date.

 

ACE LIMITED

By:

   

Its:

   

 

10